DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2022 has been entered.
 Claims 1, 3 and 19 are currently amended.  Claim 14 is canceled.  Claims 22-27 are newly added.  Claims 1, 2, 4-13, 17, 18, 20 and 21 are previously allowed.
Claims 3, 19 and 22-27 are pending review in this action.  The previous 35 U.S.C 112(d) rejection is withdrawn in light of Applicant’s corresponding amendment.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0149216, hereinafter Mizuno in view of U.S. Pre-Grant Publication No. 2016/0351877, hereinafter Kusachi, U.S. Pre-Grant Publication No. 2017/0104217, hereinafter Yu and U.S. Pre-Grant Publication No. 2007/0020522, hereinafter Obrovac.
Regarding claim 3, Mizuno teaches a method of manufacturing a lithium-ion battery.  The method includes providing a negative electrode and a negative electrode current collector, a positive electrode and a positive electrode current collector and a lithium ion-conducting electrolyte in ionic contact with both the negative electrode and the positive electrode (paragraphs [0196. 0199, 0201, 0205, 0206]).
The negative electrode contains a negative active material layer (paragraph [0196]). The negative active material may be silicon (Si), tin (Sn) or a metal alloy (paragraph [0193]).  
Mizuno teaches that the negative active material is in the form of powder (paragraph [0238]), therefore it includes individual particles. The negative active material is entirely coated by a resin composition, therefore it prevents the electrolyte from directly contacting the negative active material.  The resin composition includes the elastomers polyurethane or silicone (paragraphs [0028-0077, 0178]).  The lithium ion conductivity of the resin composition coating is at least 10-3 S/cm at room temperature (paragraphs [0021, 0022]). Mizuno teaches that the resin composition includes silicone or polyurethane (paragraphs [2258-0077, 0178]) – compounds disclosed in the instant specification as suitable elastomers.
Mizuno teaches that the resin composition absorbs the battery’s liquid electrolyte at a liquid absorbing rate in the range 30% to 300% (paragraphs [0014, 0018-0020]).  The liquid electrolyte includes the lithium salt LiPF6 present at a concentration of 1 M in 3, DEC: 0.975 g/cm3) and the molecular weight of LiPF6 (152 g/mol), it is possible to calculate that LiPF6 would be present in the resin composition in the range of 4% to 39% by weight. 
Mizuno does not: 1) specify the thickness of the coating; 2) report on the recoverable elastic deformation of the resin composition; and 3) specify the exact composition of the metal alloy.
Regarding 1), the Kusachi reference is commonly owned with and shares inventors with the Mizuno reference. The Kusachi reference teaches particles of negative active material with a diameter in the range 1 µm to 20 µm encapsulated in a shell (1s), which includes the resin composition taught by Mizuno (abstract, paragraphs [0045, 0072, 0074, 0076-0201] and figure 1a).  Kusachi teaches that the thickness of the shell (1s) is 10 nm to 5 µm (paragraph [0073]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form the coating layer shell with a thickness in the range 10 nm to 5 µm for the purpose of encapsulating negative active material particles with a diameter of 1 µm to 20 µm.
Regarding 2), it is a known practice in the art to encapsulate active material particles subject to volume changes during the charge/discrarge cycle in a stretchable coating which expands and contracts as the active material expands and contracts in response to intercalation/deintercalation of alkali ions. The purpose of this conformal coating is to prevent the active material from fracturing as it expands and contracts – 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to insure that Mizuno’s resin composition has sufficiently large recoverable elastic deformation in order to expand and contract in accordance with the large volume changes in Mizuno’s active materials for the purpose of preventing the fracturing of the active material.
Given that the instant application uses the same active materials as taught by Mizuno and Yu, it is expected that the recoverable elastic deformation in the combination of the two references would be in the claimed range of 2% to 1000%. Moreover, Mizuno teaches silicone and polyurethane as components of his resin composition and it is thus further expected that the claimed elastic deformation is satisfied by Mizuno’s resin composition.
Regarding 3), Obrovac teaches a family of alloys as a negative active material for a lithium battery (abstract, paragraph [0066]).  The alloy includes lithium (Li) and a transition metal T, which may be titanium (Ti), vanadium (V), iron (Fe), cobalt (Co) or nickel (Ni) (paragraphs [0066, 0051]). The transition metal is present at a concentration of 5 to 25 mole percent of all metals except Li (paragraph [0051]). Based on Obrovac’s formula I and the atomic weights of the constituent elements, it can be calculated that the concentration by mass of the transition metal T overlaps the instantly claimed range.  

The optimum concentration range of Ti, V, Fe, Co or Ni in the Li alloy of Mizuno as modified by Kusachi, Yu and Obrovac overlaps the instant application's optimum range of 0.1% to 10% by weight.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Mizuno as modified by Kusachi, Yu and Obrovac discloses the claimed invention except for the exact optimum range of the Ti, V, Fe, Co or Ni concentration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Given that the combination of Mizuno, Kusachi, Yu and Obrovac teaches the claimed active material, it is expected to have the claimed specific capacity of lithium storage greater than 372 mAh/g.

Regarding claim 24, Mizuno teaches a negative electrode current collector supporting the negative electrode (paragraphs [0196, 0199]).
claim 25, Mizuno teaches a positive electrode current collector supporting the positive electrode (paragraphs [0196, 0199]).

Claims 19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0149216, hereinafter Mizuno in view of U.S. Pre-Grant Publication No. 2016/0351877, hereinafter Kusachi, U.S. Pre-Grant Publication No. 2017/0104217, hereinafter Yu, U.S. Pre-Grant Publication No. 2004/0018430, hereinafter Holman and U.S. Pre-Grant Publication No. 2014/0045065, hereinafter Bao.

Regarding claim 19, Mizuno teaches a method of manufacturing a lithium-ion battery.  The method includes providing a negative electrode and a negative electrode current collector, a positive electrode and a positive electrode current collector and a lithium ion-conducting electrolyte in ionic contact with both the negative electrode and the positive electrode (paragraphs [0196. 0199, 0201, 0205, 0206]).
The negative electrode contains a negative active material layer (paragraph [0196]). The negative active material may be silicon (Si) or tin (Sn) (paragraph [0193]).  These materials are the same as instantly claimed and disclosed, therefore they are expected to have the claimed specific capacity of lithium storage greater than 372 mAh/g.
Mizuno teaches that the negative active material is in the form of powder (paragraph [0238]), therefore it includes individual particles. The negative active material is entirely coated by a resin composition, therefore it prevents the electrolyte -3 S/cm at room temperature (paragraphs [0021, 0022]). 
Mizuno teaches that the resin composition includes an electrically conductive material (paragraph [0179, 0182]).
Mizuno teaches that the resin composition absorbs the battery’s liquid electrolyte at a liquid absorbing rate in the range 30% to 300% (paragraphs [0014, 0018-0020]).  The liquid electrolyte includes the lithium salt LiPF6 present at a concentration of 1 M in a mixed solvent of EC and DEC (paragraph [0015]).  Using the composition of the liquid electrolyte taught by Mizuno, the densities of the two solvents (EC: 1.32 g/cm3, DEC: 0.975 g/cm3) and the molecular weight of LiPF6 (152 g/mol), it is possible to calculate that LiPF6 would be present in the resin composition in the range of 4% to 39% by weight. 
Mizuno does not: 1) specify the thickness of the coating, 2) report on the recoverable elastic deformation of the resin composition; and 3) teach that the electrically conductive material is an electrically conductive polymer.
Regarding 1), the Kusachi reference is commonly owned with and shares inventors with the Mizuno reference. The Kusachi reference teaches particles of negative active material with a diameter in the range 1 µm to 20 µm encapsulated in a shell (1s), which includes the resin composition taught by Mizuno (abstract, paragraphs [0045, 0072, 0074, 0076-0201] and figure 1a).  Kusachi teaches that the thickness of the shell (1s) is 10 nm to 5 µm (paragraph [0073]).

Regarding 2), it is a known practice in the art to encapsulate active material particles subject to volume changes during the charge/discrarge cycle in a stretchable coating which expands and contracts as the active material expands and contracts in response to intercalation/deintercalation of alkali ions. The purpose of this conformal coating is to prevent the active material from fracturing as it expands and contracts – see, e.g. Yu (paragraphs [0052, 0053] and figure 2). For the coating to be able to expand and contract in this manner, it must have recoverable elastic deformation. Mizuno’s active materials Si and Sn are known to undergo very large volume changes during the charge/discharge cycle (see Yu’s figure 4). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to insure that Mizuno’s resin composition has sufficiently large recoverable elastic deformation in order to expand and contract in accordance with the large volume changes in Mizuno’s active materials (e.g., Si or Sn) for the purpose of preventing the fracturing of the active material.
Given that the instant application uses the same active materials as taught by Mizuno and Yu, it is expected that the recoverable elastic deformation in the combination of the two references would be in the claimed range of 2% to 1000%.
Regarding 3), Holman teaches a negative active material particle encapsulated in an elastic shell layer (paragraphs [0059, 0092]).  Holman teaches including an 
PEDOT is a well-known electrically conductive bi-cyclic polymer used in the art – see, e.g. Bao, who lists polyaniline, polypyrrole, and PEDOT as electrically conductive polymers which may be used in a conductive polymer shell over an active material (paragraph [0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use PEDOT (a bi-cyclic polymer) as a conductive polymer for the purpose of improving the electrical conductivity of the material without undue experimentation and with a reasonable expectation of success.
Regarding claim 26, Mizuno teaches a negative electrode current collector supporting the negative electrode (paragraphs [0196, 0199]).
Regarding claim 27, Mizuno teaches a positive electrode current collector supporting the positive electrode (paragraphs [0196, 0199]).

Allowable Subject Matter
Claims 1, 2, 4-13, 17, 18 and 20-23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759